Allowable Subject Matter
1.	Since timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is submitted, the previously indicated allowable claims are allowed. That is, Claims 1-3, and 5-21 are allowed. 
 2.	The following is an examiner’s statement of reasons for allowance.
  	The closest prior art, Vagell et al (US 2014/0149857), discloses user type (i.e., reviewers and editor) defining a level of authority for access to and editing capabilities of certain versions of the master document, but Vagell fails to teach “ ...whether the user is modifying the digital work in a manner that constitutes a change in a meaning of a portion of the digital work or a non-substantive change to the portion of the digital work; and program instructions to determine an engagement type of the user based on the engagement context” as recited in independent claims.. Further prior art searches failed to produce any relevant results.
 

CONCLUSION

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hampton et al (US 20140195892 A1) is directed to IN-LINE EDITING OF WEBPAGES.
Hampton discloses a method for editing webpages as editable region of a dynamically rendered webpage is identified. At [0054] Hampton describes IWE process 20 may identify 214 an in-line edit, made by a user, to a portion of an editable region. For example IWE process 20 may identify 214 that a user has edited (and/or is editing) a particular field, has added (and/or is adding) new content to an editable region, and so on. For example, IWE process 20 may identify 214 that a user has entered edit mode with respect to a particular webpage, has selected a particular content item, and has entered one or more edits to one or more fields contained within the content item. In certain embodiments, IWE process 20 may identify 214 in-line edits even though the changes have been entered outside the context of an editing "form" (i.e., a collection of all fields in a piece of content, which must be submitted in its entirety). Moreover, Hampton is closely related to the current claimed invention.
Lethif et al (US 9495346 B1) is directed to context sensitive active fields in user interface,
 Lethif discloses a method for enabling at least one user interface display field to perform at least one action is provided. The method may include receiving a first user action associated with the at least one user interface display field. The method may further include activating the at least one user interface display field in response to the received first user action. Additionally, the method may include determining a context associated with the activated at least one user interface display field. The method may also include applying the determined context associated with the activated at least one user interface display. The method may further include receiving a second user action associated with the activated at least one user interface display field based on the applied determined context. The method may also include executing the received second user action. Moreover, Hampton is closely related to the current invention.
4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173